Citation Nr: 1217260	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-29 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lung condition, including asthma.

(The issue of entitlement to payment or reimbursement for unauthorized medical services provided on May 20, 2008, was the subject of a September 2010 decision)


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from October 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The former granted service connection for PTSD and diabetes mellitus and granted initial ratings of 50 percent and 20 percent respectively, both effective in October 2007.  The latter, in pertinent part, denied a reopening of the claim.

In light of the fact the Veteran contested the initial evaluation of his PTSD and diabetes mellitus disabilities, the Board has styled those issues of the case as reflected on the cover sheet.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In September 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The AMC completed the additional development as directed, continued to deny the claims, and returned the case to the Board for additional development.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the September 2010 Board remand.

2.  The Veteran's PTSD manifests with occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas has not been met or more nearly approximated.

3.  The Veteran's diabetes mellitus manifests with the need for oral hypoglycemic agents and restricted diet but not regulation of his activities.

4.  By rating decision of June 2000, the RO denied entitlement to service connection for a lung condition, as there was no evidence of a lung condition, including asthma, manifested during active service, and there was no evidence of a nexus between asthma and active service.

5.  The Veteran was notified of the decision and did not appeal within one year of being notified.

6.  The evidence submitted since the June 2000 rating decision does not relate to a fact not previously established, nor does it trigger the necessity for VA examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for an initial rating higher than 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.119, DC 7913.

3.  The RO's June 2000 rating decision that denied entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

4.  The evidence received since the RO's June 2000 denial of service connection for asthma is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.159, 3.156(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for PTSD and diabetes mellitus, the notice requirements of 38 U.S.C.A. § 5103(a)  have been met as concerns those disabilities.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they related to those claims would serve no useful purpose.

As concerns the Veteran's claim to reopen, the requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.   Prior to issuance of the decision appealed, VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The April 2009 letter also informed the Veteran of the reasons his claim was initially denied and of the type evidence that would constitute new and material evidence.  The Board finds the April 2009 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Kent v. Nicholson, 20 Vet. App. 1 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, neither the Veteran nor his representative asserts any specific prejudice that flowed from the RO's notice to the Veteran.  Thus, the Board finds VA complied with the VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Social Security Administration informed VA there were no records related to the Veteran, as his application was disapproved.  There is no evidence or assertion that there is additional evidence that requires development to assist the Veteran.  He was provided the opportunity to present pertinent evidence and testimony at all stages of the claim.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) .  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

New and Material Evidence

The Veteran applied for VA compensation in May 1998 for a lung condition, including as due to Agent Orange exposure.  To support his claim, he submitted a report of VA pulmonary function tests of April 1998 which were interpreted as having shown severe obstruction consistent with asthma.  Service treatment records noted instances where the Veteran complained of, and was treated for, upper respiratory infections, but there was no notation of lung involvement.  The Veteran indicated on his March 1969 Report of Medical History for his examination at discharge that he denied any pervious history of asthma, shortness of breath, pain or pressure in the chest.  The March 1969 Report Of Medical Examination For Discharge reflects the Veteran's lungs and chest were assessed as normal, and his chest x-ray was read as normal.  He was deemed physically fit for discharge with a Profile of 1 in all areas.

The June 2000 rating decision reflects the rating board determined the April 1998 VA pulmonary function tests report reflected the examiner did not relate the asthma to the Veteran's active service.  Further, the service treatment records did not indicate treatment for a respiratory condition.  The June 2000 rating decision denied entitlement to service connection for a lung condition.  An RO letter dated that same month notified the Veteran of the decision, and the Veteran did not appeal the decision.  The June 2000 rating decision became final.

The Veteran applied to reopen the claim of entitlement to service connection for a lung condition in November 2008.  The records added to the claims file since the January 2005 rating decision include VA in- and outpatient treatment records, and private treatment records.

Analysis

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; but cf. Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).

The private and VA records note the Veteran's various diagnoses and treatment of them, and the former note the Veteran's treatment for a heart disorder.  The VA outpatient records that note the treatment for the Veteran's asthma contain no medical opinion or statement to the effect the Veteran's asthma is causally related to his active service, or that it is aggravated by any of his service-connected disorders.  Thus, while those treatment records are new in the sense they were not before the rating board in June 2000, they are nonetheless redundant and cumulative, as they add nothing to the substance of the Veteran's claim to reopen.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).

The Board finds nothing in the evidence added to the record since June 2000 that indicates any causal relationship between the Veteran's currently diagnosed asthma, or that may trigger a VA examination.  What was missing in 2000, competent evidence of a link between the current disability and an incident or event in service, has not been produced.  In light of these factors, the Board is constrained to find that new and material evidence has not been submitted to reopen the claim.  38 C.F.R. § 3.156(a).  The relief sought on appeal is denied.

The Board has considered the benefit-of-the-doubt doctrine in deciding this issue; but since the Veteran has not carried his initial burden of submitting new and material evidence, rule is not applicable to this issue.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased Rating Claims

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson, however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD and diabetes mellitus.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Analysis

According to the applicable PTSD rating criteria, a 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The September 2008 VA examination report reflects the examiner conducted a detailed review of the claims file.  The examiner reviewed the notes of the Veteran's outpatient mental health visits where the Veteran reported primary symptoms of sleep disturbance, nightmares, irritability, and depression.  The Veteran's treatment included antidepressants and anti-anxiety drugs.  The report notes the Veteran reported he had been married to his current wife for 12 years, and they had two sons.  The Veteran also reported he remained close to his mother, brother, and sister.  His father died one year prior to the examination.  The Veteran reported he did not get along with people, and he preferred to stay to himself.  He related he felt suicidal two weeks earlier, but he calmed down and went home after talking with his psychiatrist.

Mental status examination revealed the Veteran as clean, neatly groomed, and appropriately dressed.  He was oriented to time, place, and person.  No remarkable psychomotor activity was observed, his speech was unremarkable, and his attitude was relaxed, friendly, and cooperative, towards the examiner.  The Veteran's affect was constricted, and his mood was hopeless and depressed.  His attention was intact, as he was able to do serial sevens and spell a word forward and backwards.  Thought process was unremarkable; the Veteran understood the outcome of his behavior; and, he understood he had a problem.  The Veteran reported he could not sleep at night, he looked around the house, and he carried a gun all the time to be ready.  He denied any hallucinations, suicidal thoughts, or panic attacks.  The examiner noted no inappropriate behavior.  The Veteran endorsed ritualistic behavior in the form that everything has to be in its place.  The examiner noted the Veteran's impulse control was fair.  Remote and recent memory was normal, but immediate memory was mildly impaired, as the Veteran reported he wrote things down.  The Veteran denied any problems attending to his activities of daily living.  The Veteran's usual occupation was a driver for an airport transportation service, which he had performed for five to ten years.  The examination report notes he had been on Workmen Compensation since 2007.

The examiner noted the Veteran's anger and depression had impaired his ability to relate to others.  The examiner noted the Veteran also manifested anxiety not otherwise specified, but opined it was not causally connected to the Veteran's active service.  The examiner also assessed the Veteran's prognosis for improvement was fair if his moods continued to be controlled by drugs.  The examiner opined the Veteran's impairment from his PTSD was not total, and neither did the Veteran manifest deficiencies in judgment or thinking.

The examiner's overall assessment in answer to the RO's questions showed the Veteran's PTSD to manifest within the 30-percent criteria.  As earlier noted, however, the October 2008 rating decision assigned an initial 50 percent rating.  The examiner diagnosed PTSD and depression not otherwise specified and assigned Axis V, Global Assessment of Functioning (GAF), 60.  The Board finds the objective findings at clinical examination show the Veteran's PTSD to more nearly approximate the assigned 50 percent rating.  38 C.F.R. § 4.7.
The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF of 60 is at the top end of the range 51 to 60, and is indicative of moderate symptoms or moderate difficulty in occupation and social functioning.

While the Veteran reported he had suicidal thoughts two weeks before the examination, subsequent VA outpatient records show the Veteran to have consistently denied suicide or homicide thoughts.  Further, the evidence shows the Veteran's reported continuous depression and reported rituals, such as checking his home while armed, have not deprived him of his ability to function independently.  The Veteran reported he did not interact well with people, but he had functioned well as a driver for an airport van service.  The examination report reflects the Veteran was on leave due to Workmen Compensation.  The Board notes that other evidence in the claims file shows he relocated from New York.  There is also the fact that the Veteran's reported symptoms do not include the primary symptoms that the 70 percent criteria address, such as spatial disorientation, impaired impulse control, or illogical or irrelevant speech.  Thus, the Board finds the Veteran's PTSD more nearly approximated the assigned 50 percent rating as of the September 2008 examination.

In his substantive appeal, the Veteran asserted the VA examination was inadequate.  The specific reasons he noted to support his assertion included the length of the VA examination, as compared to a private evaluation conducted by W.J.A., Ph.D, and that the VA examination did not conform with DSM-IV.  The Board has noted on many occasions that the quality of an examination by a trained medical professional is not determined by length of time taken by the examiner.  Nonetheless, in the Veteran's case, the Board notes the VA examiner had access to the Veteran's VA outpatient records, many entries from which, the examiner included in the examination report.  There is no evidence Dr. A had access to those records, so naturally he/she required more time to assess the Veteran, and this is confirmed by his/her notation in the report that he administered a personality inventory and conducted a lengthy interview.  As concerns compliance with DSM-IV, the examiner who conducted the September 2008 examination noted in a February 2011 addendum that the DSM-IV criteria were in fact complied with.

Dr. A's October 2007 report reflects the Veteran reported upset mood most of the day almost daily, and continuous sleep disturbance as well as irritability.  Dr. A's report also reflects the Veteran reported recurrent panic attacks, and that he had experienced difficulty getting established in FL.  The Veteran reported he purchased a franchise for the airport van service, but he had experienced significant difficulty transferring the franchise from New York to FL, and that was one of the reasons he was not currently working.  The Veteran also reported he had been unable to purchase a home in FL due to difficulty showing proof of self-employed income.  Dr. A's mental status examination revealed the Veteran to present with psychomotor agitation, retardation, and attention problems, as demonstrated by circumstantial speech.  Dr. A noted the Veteran was unable to recall any items from a three-item list, and the Veteran's immediate memory was below normal limits, but recent and remote memory were within normal limits.  Dr. A assessed the Veteran's judgment and insight as below normal limits.  Dr. A's Axis I diagnoses included PTSD, generalized anxiety disorder, panic disorder with agoraphobia, and, depressive disorder NOS.  A personality disorder NOS was included in Axis II.  Dr. A assigned Axis V GAF 35.

A GAF score of 35 is mid-way of the range of 31 to 40, and is indicative of some reality impairment in testing or communication; or, major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons for doing so are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 31 (1998).


The Board will revisit Dr. A's assessment later when the 2009 VA examination is discussed.  For now, however, the Board notes that the overall evidence shows the Veteran's chronic symptomatology was significantly less severe in October 2007.  Initially, the Board notes that Dr. A emphasized the Veteran's reported past history of suicide ideation, and the fact the Veteran owned a gun.  Dr. A in fact noted the Veteran denied then current suicide ideation or intent.  Dr. A's assessed abnormal impulse control was also based on the Veteran's past actions rather than his then current status.  Dr. A also noted that some of his observations/assessment may have been impacted by his difficulty understanding the Veteran through his Puerto Rican- accented English.

VA June 2007 outpatient records note the Veteran reported he was getting irritable and depressed again, and his sleep was not good.  The entry also notes the Veteran was again ruminating over his son's death two years earlier.  An administered suicide screen included questions directed at past history and current mind state.  The Veteran's answers indicated a comprehensive assessment was needed.  The Veteran reported psychic pain, hopelessness and/or demoralization, and insomnia; but he denied psychic anxiety, panic symptoms, obsessionality, recent intoxications, or hallucinations.  The treating psychiatrist noted there was no evidence of acute risk factors, and he opined the Veteran's suicide assessment was negative.  He added Buspar to the Veteran's Prozac.

A November 2007 VA entry related to the Veteran's treatment for physical health ailments notes a depression screen indicated severe depression.  The mental health entry dated later in the same month notes the Veteran reported insomnia, anger, irritability, depression, and anxiousness.  The entry also noted the Veteran's recent move from New York and that he had recently been informed by a franchise supervisor he could not continue his airport van service franchise in FL.  The Veteran reported he became enraged and stressed out because he and his wife were living in a hotel while trying to close on a home.  The Veteran reported he felt homicidal thoughts towards the supervisor, and he even purchased a gun.  He reported further, however, that he was able to consider the potential negative consequences if he followed through, and he subsequently obtain employment through another local transportation company.  He and his wife closed on a home four days later.  The Veteran reported he had no friends, but he had a good relationship with his brother-in-law, whom he considered his best friend.  He also reported he maintained good relations with his parents and sister, who lived in New York; and, a brother in poor health who lived in Puerto Rico.  The Veteran endorsed fishing and billiards among his pleasure pursuits; and he reported he owned two guns but planned to get rid of one and keep the other one for home defense.

Mental status examination revealed the Veteran as obese and alert, casually attired, and well groomed.  He wore a knee brace due to that disability.  The Veteran was cooperative and maintained good eye contact.  His affect was full, and his mood was anxious and irritable.  Speech was of normal rate, volume, and tone.  The Veteran's thought processes were logical, relevant, and goal directed.  His impulse control was intact; recent and remote memory was intact; and, concentration was adequate for the duration of the session.  The Veteran's thought content was without psychotic features or suicide or homicide ideation; and, no psychomotor retardation/ agitation was noted.  The examiner diagnosed PTSD in Axis I and deferred Axis II.  The examiner noted the Veteran remained depressed, easily agitated, and irritable; and he slept only four hours a night.  Overall, however, the Veteran reported some improvement in his symptoms.  He did endorse worry about losing his temper, so he tended to isolate when he was not working.  The examiner assigned GAF 55-60.

The August 2008 VA entry notes the Veteran had been able to keep his follow-up appointments in the interim.  The Veteran reported that his treating psychiatrist increased his Citalopram and added Quetiapine in December 2007.  The Veteran reported the medications helped his anxiety, but he could not tolerate the 200 mg of Quetiapine.  He reported ongoing episodes of irritability and expressed interest in attending anger management classes.  Mental status examination revealed the Veteran was casually attired and well groomed, and he was cooperative with good eye contact.  His affect was constricted, and his mood dysphoric.  Speech was normal, and thought processes were logical, relevant, and goal directed.  Impulse control was intact; recent and remote memory was intact; and, concentration was adequate.  No psychomotor agitation/retardation was noted, and there was no suicide or homicide ideation.  GAF 55 was assigned.

The Veteran's January 2009 medication management entry reflects the Veteran's primary complaint was persistent arguments with his wife.  He reported he was compliant with his medications, he was sleeping better, and he felt more relaxed.  The Veteran reported his wife frequently brought up the past and his past wrongs, which angered him, as he had tried to change.  The Veteran also reported vivid nightmares about different things; and, he talked in his sleep, which bothered his wife.  He reported further that his mentally handicapped stepson had died approximately five months earlier, and his wife was upset over that event.  The Veteran reported occasional death thoughts, and he sometimes heard and saw monsters when he closed his eyes.  Mental status examination revealed no abnormalities.  The examiner did not assess suicide or homicide ideation; and the examiner also noted the Veteran's report of monsters did not appear to be actual psychotic symptoms, as the Veteran was cognitively intact.  The examiner also noted the Veteran had not been using his continuous positive airway pressure machine for his sleep disorder.  The examiner assigned GAF 60.

In June 2009 the Veteran requested an appointment via telephone because he had struck his wife while having a nightmare.  During the follow-up the Veteran reported he was tired of it all, as he had to take care of everyone.  His mood was sad, angry, irritable, anxious, and depressed.  His affect was flat.  The Veteran denied suicide or homicide ideation, and he was distractible.  Entries from subsequent days with the treating psychiatrist notes there were no findings of psychotic features or suicide or homicide ideation.  The Veteran denied significant difficulties in his relationship with his wife.  The lowest GAF in June was 53, and the highest, 60.  The July 2009 entry reflects the Veteran reported he was doing a little better, but he reported difficulty with his physical disabilities.  Mental status examination revealed the Veteran was casually attired.  His mood was improved, as compared to his June 2009 visit, and his psychomotor activity was regular.  Thought process was coherent, and his speech was well articulated.  There were no psychotic symptoms, and there was no suicide or homicide ideation.  GAF 63 was assigned, and the Veteran was instructed to continue taking his medications.
The VA outpatient records show the Veteran's symptoms to have remained essentially the same through 2010.  The July and September 2010 outpatient entries note GAF 55 and 60, respectively, was assigned.  The RO arranged another examination during the appeals process.

The February 2011 examination report notes the examiner conducted a comprehensive review of the claims file.  The Veteran reported he felt sad, irritable, and had anhedonia, almost every day because of his son's death.  The Veteran reported his son was his first born, and he did not do right by him.  It made him very sad.  He reported further that he felt depressed because he could not walk very far due to shortness of breath and back pain.  The Veteran also reported that he had experienced a lot of problems with his wife lately, as he became angry with no reason, and they had argued a lot.  He described his relationship with his surviving son as "not too bad."  The Veteran reported he loved his grandchildren, as they brought him peace and made him feel like living.  The Veteran denied having any friends, as he preferred to be alone.  He claimed he was unable to make friends because he could not trust anyone; and, when he did interact with others they "talked a lot of  bull s. . . ."  The Veteran reported he spoke to his neighbors but he did not talk to them.  He joined an American Legion Post but never returned after his initial meeting.

As for the Veteran's specific reported PTSD symptoms, the Veteran reported daily nightmares, but he related that he did not call them nightmares-they were just sad dreams.  The Veteran's reported intrusive thoughts were not related to any specific trauma.  Instead, the Veteran described his intrusive thoughts to involve past misdeeds he had committed, such as cheating on his first wife and not having money to give his children because he once spent all of his money on alcohol and drugs.  He also endorsed intrusive thoughts about people hurting people.  The examiner noted that, despite asking the Veteran multiple times in multiple ways, the Veteran did not report any distressing thoughts about any traumatic incident.  The Veteran also reported hypervigilance and exaggerated startle response.
Mental status examination revealed the Veteran was casually dressed and neatly groomed.  Psychomotor activity was unremarkable; speech was spontaneous, clear, and coherent; and, the Veteran's attitude was cooperative, friendly, and relaxed.  His affect was constricted, and the Veteran described his mood as quiet.  The examiner noted the Veteran's attention was intact, he was fully oriented, and his thought process and content were unremarkable.  There were no delusions or hallucinations, and the examiner assessed the Veteran's judgment and insight as adequate.  The Veteran interpreted Proverbs appropriately, and the examiner observed no inappropriate behavior and assessed the Veteran's impulse control as good.  The Veteran denied panic attacks and suicide and homicide ideation.  The Veteran exhibited the ability to maintain minimum personal hygiene, and he reported no problems attending to his activities of daily living.

The examiner administered a battery of psychological diagnostic tests.  The examiner noted the Veteran's PCL-M score was not valid, based on the MMPI-2.  The degree of pathology the Veteran endorsed on the MMPI-2 was unusual, even for a clinical population.  The examiner noted that, while it may have indicated a "cry for help," it was quite likely there was some intentional exaggeration of symptoms, possibly for secondary gain.  As a result, the examiner did not conduct clinical interpretation.  The examiner noted the Veteran was aware of what the Moral Emotional Numbing Test for PTSD measured; and the test was standardized on a sample of veterans who applied for VA compensation for PTSD.  The examiner noted the Veteran's score was equal to the cutoff score used to identify individuals from the normative sample of those deemed to be feigning PTSD symptoms.  The examiner observed that the literature and studies showed the various PTSD diagnostic tests used were ineffective at distinguishing between those with PTSD from those who simulate PTSD.  The examiner also noted the Veteran's irritability and sleep impairment were due primarily to his diagnosed sleep disorder.

In light of the above, the examiner noted he did not include a diagnosis of PTSD in Axis I because the objective test results did not conform with the DSM-IV guidelines for a diagnosis of PTSD in the context of external incentive, e.g., disability compensation.  The examiner also noted a GAF was not assigned because the objective test results indicated exaggeration of symptoms.
The Board does not address whether the Veteran in fact has, or should be diagnosed with, PTSD, as he is in fact service-connected for that disability.  The objective findings of the February 2011 examination show the Veteran's symptomatology remained essentially consistent with that shown in the outpatient records set forth earlier.  As for Dr. A's October 2007 evaluation, the VA examiner noted Dr. A's assigned GAF 35 was not supported by the Veteran's records, and it grossly overestimated the severity of the Veteran's symptoms.  The VA examiner observed the Veteran's VA records a little more than a month later showed a GAF 50.  The VA examiner also noted Dr. A assigned the GAF 35 entirely on the basis of the Veteran's self-reported symptoms without assessing the Veteran's response style.

The Veteran's PTSD symptoms include some sleep disturbance, depression, social impairment, some suicidal and homicidal ideation, obsessive rituals, constricted affect, mild memory impairment, and some findings of circumstantial speech and attention problems.  The Board notes that the record seems to reflect an increase in symptoms during periods of stress, but that the symptoms go back to a more moderate level where they remain more consistently.  For instance, the Board notes that the November 2007 VA assessment indicates Dr. A's assessment approximately a month earlier may have been significantly impacted by the Veteran's difficulty adjusting to his relocation from New York to FL.  In any event, the evidence shows the Veteran's chronic symptomatology not to have been as severe as assessed by Dr. A one month earlier.

The Board finds the preponderance of the evidence shows the Veteran's PTSD more nearly approximates the assigned 50 percent rating, and has approximated that rating throughout the initial rating period.  38 C.F.R. § 4.7.  The preponderance of the evidence shows a higher, 70 percent, rating was not met or approximated, as even though some of his symptoms show obsessive rituals and some suicidal or homicidal ideation, the evidence shows the Veteran's reported symptoms have not deprived him of his ability to function independently.  While there are some findings of suicidal and homicidal ideation, these are isolated incidents, and there is no evidence of chronic suicidal ideation, panic attacks, or any of the other significant symptoms of the 70 percent criteria.  Further, the evidence shows the Veteran's PTSD has not deprived him of the ability to make and maintain effective relationships.  While he reportedly did not have friends and had struggles with his wife, he remained married to his wife for many years.  Finally, the Veteran's reported unemployment is not due to his PTSD.  Thus, 50 percent reasonably compensates the Veteran for his functional impairment due to PTSD.  38 C.F.R. §§ 4.1-2, 4.6-7, 4.10, 4.130, DC 9411.  The benefit sought on appeal is denied.

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  While the Veteran is reportedly unemployed, the record does not show the Veteran has been rendered unemployable as a result of his PTSD.  Therefore, any inferred TDIU claim is inapplicable in this case.

Diabetes Mellitus

The applicable rating criteria provide that, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and, a 100 percent rating is applicable when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Analysis

The September 2008 VA examination report reflects the examiner conducted a review of the claims file.  The examiner noted the Veteran's diabetes had its onset in 2004, and the disease had been stable since that date on Metformin.  The Veteran's records noted his dosage as 850 mg twice daily.  The Veteran denied any history of hospitalization or surgery related to his diabetes; pancreatic trauma; hypoglycemic reactions or ketoacidosis; or restriction in his ability to perform strenuous activities.  The Veteran reported he had been instructed to follow a restricted diet.  The examination report and the Veteran's outpatient records show he was evaluated for any diabetes-related diseases, such as diabetic retinopathy, etc.  To whatever extent the Veteran manifests any diabetes-related disorders, they must be separately service connected and rated.  Only his diabetes mellitus is currently before the Board.

The examination report and the VA outpatient records show the Veteran's diabetes is currently treated with an oral hypoglycemic agent and restricted diet.  Thus, while the Veteran's diabetes treatment meets two of the three requirements for a 40 percent rating, it does not meet all three, which is what the rating criteria require. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) (The 40 percent rating is conjunctive, which means that all conditions must exist simultaneously).

In light of the foregoing evidence, the Board finds the Veteran has been properly rated for his diabetes mellitus, and there is no basis for assignment of a disability rating in excess of 20 percent.  The Board again emphasizes that, although the Veteran requires an oral agent, Metformin, and a restricted diet, he is not limited in his activities due to the diabetes.  As such, the Veteran meets the criteria for a 20 percent rating under 38 C.F.R. § 4.119, DC 7913.  In the absence of regulation of activities, there simply is no basis for a higher rating at this time.  The benefit sought on appeal is denied.

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However, the record does not show the Veteran has been rendered unemployable as a result of his diabetes.  Therefore, any inferred TDIU claim is inapplicable in this case.

Summary 

As noted earlier, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson, 12 Vet. App. 119.  The evidence of record, however, reflects the Veteran's PTSD and diabetes symptoms have remained constant throughout the course of the initial rating period on appeal and, as such, staged ratings are not warranted for either disability.

There is no indication in the evidence that the Veteran's disabilities have impacted his employment.  Nonetheless, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, however, finds the severity of the Veteran's PTSD and diabetes disabilities are fully contemplated by the rating criteria.  There is nothing exceptional about these disabilities.  The exhibited symptoms and degree of disability exhibited by each is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to an initial rating higher than 50 percent for PTSD is denied.

Entitlement to an initial rating higher than 20 percent for diabetes mellitus is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for a lung condition, including asthma.  The claim to reopen is denied.


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


